Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Homan et al. (2011/0052136) in view of Tanaka et al. (2014/0376873).
 	Regarding claim 1, Homan discloses a method for automatically adjusting synchronization of sound and picture of TV, comprising the following operations: obtaining a video (910), and determining (930) whether the video contains an adjustment video clip corresponding to a preset video database; 
obtaining audio information (920, 930) of the adjustment video clip and a time point (470) corresponding to the audio information if the video contains the adjustment video clip corresponding to the preset video database; 
comparing (par. 50 and 51) the audio information of the adjustment video clip and the time point corresponding to the audio information with a standard video in the preset video database (note monitored time interval 480 which is a comparison in between audio event 462 and video event 415), and determining whether there is a synchronization delay (490) between the sound and the picture; except 

	Homan nonetheless teaches that using synchronization error to correct video and audio delay is well known (par. 4 and 5).
	Tanaka, from the similar field of endeavor, teaches a well known video and audio synchronizing steps (110, 130, 131, 164).
	Since the synchronization error in Homan is used for correcting video and audio synchronization problems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Tanaka into Homan to perform the synchronizing operation as claimed.
 	Regarding claim 2, Homan further discloses receiving user’s instruction for automatically adjusting synchronization of the sound and the picture if the video does not contain the adjustment video clip corresponding to the preset video database; and inserting a preset default video into the video according to the instruction, and obtaining audio information of the preset default video and a corresponding time point.  That is, according to paragraph 20, the video event 451 and audio event 461 are generated by the encoder 210.  The contents of the video event and audio event are inherently selected by the user to be inserted into the video stream 411 and audio stream 413, respectively before the reference stream is being transmitted.
	Regarding claim 3, Homan discloses obtaining preview information of the video or a short video in film source information (452 in Fig. 5); and comparing the short video with the preset video database (451 vs 452), and determining whether the video 
	Regarding claim 4, Homan discloses determining whether the adjustment video clip is being played according to the video; and collecting audio information of the adjustment video clip being played, and recording a collection time point, if the adjustment video clip is being played.  That is, the monitored stream of media data 420 as shown in Fig. 4 and 5 are being played back by the receiver 232, and the video event 452 and audio event 462 are being collected by the monitoring device 150.
	Regarding claim 5, Homan discloses all the features as claimed except the use of external microphone to collect the audio information as claimed.  However, Homan teaches that the audio information of the adjustment video clip is inherently collected by a microphone (note the amplitude information in par. 21).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an external microphone to collect the audio information to perform the well known functions as claimed.  
	Regarding claim 6, Homan discloses all the features of the claimed invention except the use of an internal microphone and an external microphone to collect the audio information as claimed.  However, Homan teaches that the audio information of the adjustment video clip is inherently collected by a microphone (note the amplitude information in par. 21).  The microphone can be either an internal or an external microphone, or a combination of both.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ 
	Regarding claim 7, Tanaka discloses skipping to synchronize the sound and the picture of the video if there is no synchronization delay between the sound and the picture.  That is, no adjustment is needed if there is no delay in between the audio signal and the video signal in Tanaka.
	Regarding claim 8, Homan discloses calculating according to the audio information of the adjustment video clip and the time point corresponding to the audio information and the standard video in the preset video database (par. 37), and obtaining calculated sound and picture synchronization delay data (490).  Tanaka discloses synchronizing the sound and the picture of the video according to the sound and picture synchronization delay data (110, 130, 131, 164).  See the similar rejection as set forth for claim 1.
	Regarding claim 9, Tanaka discloses obtaining a sound and picture synchronization offset value of the video according to the sound and picture synchronization delay data; and synchronizing the sound and the picture of the video according to a sound and picture synchronization parameter corresponding to the sound and picture synchronization offset value (note par. 163-165).
	Regarding claims 10 and 11, see rejection to claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the disclosure is silent on whether the computer readable storage medium encompasses transitory signals or not.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422